                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


JOSHUA URIOSTE,

               Plaintiff,

vs.                                                         No. CV 16-00755 JCH/KRS


CORIZON AND CENTURION HEALTH CARE PROVIDERS,
JOSE MARTINEZ, M.D., BEN MARTINEZ, P.A.,
GERMAN FRANKO, WARDEN, C. OLIVAS, DEPUTY
WARDEN, MICHELLE BOYER, GRIEFANCE OFFICER,
GREGG MERCANTELL, SECRETARY OF CORRECTIONS,
C.O. TRUJILLO, C.O. PEREZ, C.O. PALOMINO, UNIT
MANAGER OSCAR TRVISO, C.O. CORDOVA,

               Defendants.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under 28 U.S.C. § 1915A on the Amended Complaint

filed by Plaintiff, Joshua Urioste, on March 15, 2019. (Doc. 24). As is set out, below, the Court

will dismiss certain claims and parties and will order issuance of notice and waiver of service

forms directed to the remaining Defendants.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Joshua Urioste filed his prisoner civil rights Complaint against all Defendants

under 42 U.S.C. § 1983. (Doc. 1). Urioste also sought leave to proceed “without paying filing fees

or costs.” (Doc. 2). After being ordered to cure deficiencies in his motion to proceed, Urioste

filed an amended application to proceed without prepayment of fees or costs under 28 U.S.C. §

1915. (Doc. 4, 6). The Court then granted Plaintiff Urioste leave to proceed in forma pauperis

under § 1915. (Doc. 9).
        Plaintiff Urioste is proceeding under 42 U.S.C. § 1983. (Doc. 1 at 6). In his Complaint,

he described the nature of his case as “[d]enial of medical attention and care for Plaintiff’s medical

issues.” (Doc. 1 at 2). Urioste claimed Defendants subjected the Plaintiff “to needless pain and

suffering and thus denying the Plaintiff his right to seek and obtain medical care for his issues, and

thus denying the plaintiff equal protection under the law and due process.” (Doc. 1 at 4). He

sought declaratory and injunctive relief, compensatory damages in the amount of $75,000 against

each Defendant, and punitive damages up to $250,000 to deter future practices. (Doc. 1 at 8-9).

        On January 18, 2019, the Court entered its Memorandum Opinion and Order dismissing

Urioste’s claims with leave to file an amended complaint. (Doc. 22). The Court concluded

Urioste’s Complaint made only generalized allegations against several defendants and against

unspecified groups such as “facility medical staff.” (Doc. 1 at 4). As a result, the Complaint failed

to state a sufficient claim for relief under Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B).

The Court granted Urioste an opportunity to amend to remedy the defects in his pleading within

30 days. Hall v. Bellmon, 935 F.2d at 1109. (Doc. 22 at 12-13).

        Urioste filed his Amended Complaint on March 15, 2019. (Doc. 24). The Amended

Complaint was not received by the Court within the 30-day time period ordered by the Court.

However, Urioste provided evidence to the Court showing that he mailed his Amended Complaint

to the Court within the 30-day deadline, but the mailing was returned to him for unknown reasons,

requiring him to re-submit it. (Doc. 23, 24). The Court will accept Urioste’s Amended Complaint

as timely filed.

        In his Amended Complaint, Urioste names the same Defendants as his original Complaint

and adds claims against additional correctional officers. (Doc. 24 at 1, 2). The Amended

Complaint contains sufficient factual allegations against some Defendants, but still fails to state a



                                                  2
claim for relief against other Defendants. Therefore, the Court will dismiss some of the Defendants

as parties to this proceeding and will order issuance of notice and waiver of service forms for the

remaining Defendants.

                THE LAW REGARDING FAILURE TO STATE A CLAIM

        Plaintiff Urioste is proceeding pro se and in forma pauperis. The Court has the discretion

to dismiss an in forma pauperis complaint, in whole or in part, sua sponte for failure to state a

claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2)(B). The court may dismiss

a complaint for failure to state a claim if “it is ‘patently obvious’ that the plaintiff could not prevail

on the facts alleged.” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991) (quoting McKinney

v. Oklahoma Dep’t of Human Services, 925 F.2d 363, 365 (10th Cir. 1991)). A claim should be

dismissed where it is legally or factually insufficient to state a plausible claim for relief. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). A plaintiff must allege “enough facts to state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

        Under § 1915(e)(2)(B) the court may dismiss the complaint at any time if the court

determines the action fails to state a claim for relief or is frivolous or malicious. 28 U.S.C. §

1915(e)(2)(B)(ii). The authority granted by § 1915 permits the court the unusual power to pierce

the veil of the complaint's factual allegations and dismiss those claims whose factual contentions

are clearly baseless. Neitzke v. Williams, 490 U.S. 319, 327 (1989). See also Hall v. Bellmon, 935

F.2d at 1109. The authority to “pierce the veil of the complaint's factual allegations” means that a

court is not bound, as it usually is when making a determination based solely on the pleadings, to

accept without question the truth of the plaintiff's allegations. Denton v. Hernandez, 504 U.S. 25,

32-33 (1992). The court is not required to accept the truth of the plaintiff's allegations but, instead,




                                                    3
may go beyond the pleadings and consider any other materials filed by the parties, as well as court

proceedings subject to judicial notice. Denton, 504 U.S. at 32-33.

       In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants and a pro se plaintiff

must abide by the applicable rules of court. Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.

1994). The court is not obligated to craft legal theories for the plaintiff or to supply factual

allegations to support the plaintiff’s claims. Nor may the court assume the role of advocate for the

pro se litigant. Hall v. Bellmon, 935 F.2d at 1110.

              ANALYSIS OF PLAINTIFF URIOSTE’S AMENDED CLAIMS

       A. Claims Against Gregg Marcantell, Secretary of Corrections:

       Plaintiff Urioste again names Gregg Marcantell, Secretary of Corrections for the State of

New Mexico, as a Defendant.1 (Doc. 1 at 1, 2). In his Amended Complaint, Urioste alleges:

       “Defendant Gregg Marcantell, Secretary of Corrections for the State of
       New Mexico. He is legally responsible for the overall operation of the
       Department and each institution under its jurisdiction, including the
       Penitentary of New Mexico which is where the incidents giving rise to
       this complaint occured.” (Doc. 24 at 2).

       “On March 28, 2016, the Plaintiff wrote Secretary of Corrections Gregg
       Marcantell describing the need for surgery for gallstones and symptoms of this
       illness, pleading with the Secretary to send him for treatment if medical would
       not treat the symptoms. This letter was not answered. On May 24, 2016, the
       Plaintiff again appealed to the Secretary of Corrections for medical treatment,
       telling him the pain was getting worse, and describing all the Plaintiff efforts
       to recieve medical treatment through Sick Call and institution grievance process
       that were being ignored. The Plaintiff received no response to this appeal. The
       Secretary of Corrections Gregg Marcantell’s failed to respond to the Plaintiff
       letters and appeals thus acting deliberately indifferent and contributing to the


1
 The correct spelling of the Secretary’s last name is “Marcantel.” For purposes of this
Memorandum Opinion and Order, the Court uses the incorrect spelling employed by Plaintiff in
his Amended Complaint.
                                                 4
       Plaintiffs extreme pain and suffering and placeing the Plaintiff at risk of further
       injury.” (Doc. 24 at 19) (errors in the original).

       At the time of the alleged events, Gregg Marcantell was the Secretary of the New Mexico

Department of Corrections, an agency of the State of New Mexico. As the Court previously ruled,

the State is not a “person” within the meaning of 42 U.S.C. § 1983 and, therefore, there is no

remedy against the State under § 1983. Section 1983 does not abrogate the states’ sovereign

immunity and neither the states nor their agencies qualify as “persons” under § 1983. See Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 67, 71 (1989); Brown v. Buhman, 822 F.3d 1151,

1161 n.9 (10th Cir. 2016); Wood v. Milyard, 414 F. App’x 103, 105 (10th Cir. 2011) (unpublished).

The rule that state agencies cannot be sued under § 1983 also applies to claims against state

officials in their official capacities. Will v. Michigan Dep’t of State Police, 491 U.S. at 67, 71.

Urioste’s Amended Complaint still does not specify whether he is suing Defendant Marcantell in

his official or individual capacity. However, to the extent he sues Secretary Marcantell in his

official capacity, Marcantell is not a “person” and cannot be sued under § 1983.

       Further, to the extent Plaintiff Urioste sues Secretary Marcantell in his individual capacity,

the Complaint does not state a claim for individual § 1983 liability. Urioste’s generalized

allegations that “He is legally responsible for the overall operation of the Department ” and “failed

to respond to the Plaintiff letters and appeals” does not specify individualized, culpable, conduct

by Secretary Marcantell nor does it identify how any conduct by Marcantell constituting

participation in or a deliberate refusal by Marcantell to provide medical care in a violation of

Urioste’s constitutional right. Ashcroft v. Iqbal, 556 U.S. at 676. Urioste’s Amended Complaint

fails to state a § 1983 claim for relief against Defendant Gregg Marcantell and the claims against

Secretary Marcantell will be dismissed with prejudice. Ashcroft v. Iqbal, 556 U.S. at 676.




                                                 5
       Claims Against Corizon and Centurion:

       Urioste’s Amended Complaint also continues to name Corizon and Centurion Health Care

Providers as Defendants. (Doc. 24 at 1). The Amended Complaint indicates that Defendant Jose

Martinez, M.D., is a Centurion health care provider. (Doc. 24 at 7-8). The Amended Complaint is

devoid of any other allegations against Defendants Corizon and Centurion.

       Urioste seeks to hold private corporations Corizon and Centurion vicariously liable for the

actions of their employee under 42 U.S.C. § 1983. Where, as in this case, a corporate entity is

performing the actions typically performed by a state or municipality, like operating a prison, that

corporate entity can be sued under § 1983. Richardson v. McKnight, 521 U.S. 399, 413 (1997)

(citing Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922 (1982) ) (leaving the determination of

whether the employees of a private corporation acted under color of state law in violation of §

1983 to the district court); Smith v. Cochran, 339 F.3d 1205, 1215-16 (10th Cir. 2003) (citations

omitted) (“[P]ersons to whom the state delegates its penological functions, which include the

custody and supervision of prisoners, can be held liable for violations of the Eighth Amendment.”).

However, to succeed in a § 1983 action against a corporate entity, the plaintiff must prove that the

corporate employee or agent committed a constitutional violation and that the violation was a

direct result of some policy or custom of the corporation. Myers v. Oklahoma Cnty Bd. of Cnty.

Comm'rs, 151 F.3d 1313, 1316 (10th Cir. 1998); Monell v. Dept. of Social Services of the City of

New York, 436 U.S. 658, 690-95 (1978); City of Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985);

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (citations omitted) (“[C]aselaw

from this and other circuits has extended the Monell doctrine to private § 1983 defendants.”).

       In this case, Plaintiff Urioste does not contend that any policy or custom of Corizon or

Centurion was a direct cause or a moving force behind any violation of Urioste’s civil rights.



                                                 6
Myers v. Oklahoma Cnty Bd. of Cnty. Comm'rs, 151 F.3d at 1316. As with the original Complaint,

Urioste’s Amended Complaint does not contain any factual allegations relating to Corizon and the

only allegation regarding Centurion is that Dr. Martinez is claimed to be a Centurion health care

provider. (Doc. 24 at 7-8). The Amended Complaint does not state a claim for § 1983 relief

against Defendant Corizon or Defendant Centurion and the Court will dismiss Corizon and

Centurion. Monell, 436 U.S. at 690-695.

       The Court Will Dismiss Plaintiff’s Claims for Injunctive Relief:

       Plaintiff Urioste’s Amended Complaint includes claims for preliminary and permanent

injunctive relief. His Amended Complaint seeks relief, including:

               “preliminary and permanent injunction ordering defendant(s)
               to stop their unwillingness to intervien and/or stop their
               failure to provide medical care when issues are brought
               before them. Also that defendants be ordered to change their
               medical practices—as there are many others who go through
               similar situations—to prevent further damage to the Plaintiff.
               And defendant(s) be ordered to provide medical treatment and
               competent medical care for the Plaintiffs medical issues. And
               that the Plaintiff be examined and treated for possible liver damage
               and Hep C.”

(Doc. 24 at 25) (errors in the original).

       A prisoner plaintiff may not maintain § 1983 claims for temporary, preliminary, or

permanent injunctive relief based on conditions of incarceration if the plaintiff is no longer housed

at the facility. See Green v. Branson, 108 F.3d 1296, 1300 (10th Cir.1997); White v. State, 82 F.3d

364, 366 (10th Cir.1996). Once a prisoner is released from the prison facility, injunctive relief

would have no effect on defendants’ behavior and, therefore, injunctive relief is moot. Green, 108

F.3d at 1300; Abdulhaseeb v. Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010). The rule that

injunctive relief becomes moot applies both where the prisoner is released from prison and where




                                                 7
the prisoner is transferred to a different prison facility. See Love v. Summit County, 776 F.2d 908,

910 n. 4, 912 (10th Cir.1985).

       Plaintiff’s Amended Complaint establishes that Plaintiff has been transferred and is no

longer housed at PNM. (Doc. at 1-2). Therefore, he is no longer subject to the conditions he alleges

as the basis of his Amended Complaint, and any order for injunctive relief directed against the

PNM Defendants would have no effect. Green, 108 F.3d at 1300. Plaintiff’s claims for temporary,

preliminary, and permanent injunctive relief are moot and, under the § 1915(e)(2)(B) standard, no

longer state a claim for relief. Abdulhaseeb, 600 F.3d at 1311. The claims for injunctive relief in

Plaintiff’s Amended Complaint will be dismissed. However, the transfer to a different facility does

not moot Plaintiff’s claims for damages. Green, 108 F.3d at 1300. This dismissal of his claims for

injunctive relief is without prejudice to Plaintiff’s claims for damages.

      The Court Will Order Issuance of Notice and Waiver Forms for the Remaining
Defendants.

       Plaintiff Joshua Urioste filed his pro se civil rights Amended Complaint on March 15,

2019. (Doc. 24). The Court has granted Plaintiff leave to proceed in forma pauperis under 28

U.S.C. § 1915. (Doc. 9). The Court has screened the Complaint as required by 28 U.S.C. § 1915A

and determined that, other than the claims dismissed by this Memorandum Opinion and Order, the

remaining claims in Plaintiff’s Amended Complaint survive initial screening. Therefore, the Court

will order issuance of notice and waiver service forms for the remaining Defendants.

       IT IS ORDERED:

       (1) All claims against Secretary of Corrections, Gregg Marcantell, Defendant Corizon, and

Defendant Centurion Health Care Providers, are DISMISSED with prejudice and Secretary

Marcantell, Corizon, and Centurion, are DISMISSED as parties to this proceeding;




                                                  8
       (2) All claims for preliminary and permanent injunctive relief in Plaintiff Urioste’s

Amended Complaint are DISMISSED as moot and without prejudice to Plaintiff’s remaining

claims for damages; and

       (3) the Clerk is DIRECTED to issue notice and waiver of service forms, with a copy of

the Amended Complaint (Doc. 24) and this Memorandum Opinion and Order, for Defendants Jose

Martinez, M.D., Ben Martinez, P.A., Warden German Franko, Deputy Warden C. Olivas,

Grievance Officer Michelle Boyer, C.O. Trujillo, C.O. Perez, C.O. Palomino, Unit Manager Oscar

Treviso, and C.O. Cordova, at Penitentiary of New Mexico, P.O. Box 1059, 4311 State H.W. 14,

Santa Fe, New Mexico 87504.



                                    _______________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                              9
